Restriction Requirement
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The written restriction requirement is being issued notwithstanding the USPTO encouragement of the telephone restriction practice; MPEP § 812.01, Telephone Restriction Practice. A telephone call was made to applicant’s attorney Anastasia Zhadina on 12 March 2021 to request an oral election to the below restriction requirement, but did not result in an election being made.  
Restriction Requirement
35 U.S.C. § 121
In this application, the following embodiments are found:
Embodiment 1:	Reproductions 1.1-1.6
Embodiment 2:	Reproductions 2.1-2.7
Embodiment 3:	Reproductions 3.1-3.7
Embodiment 4:	Reproductions 4.1-4.7
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.1  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.2
A design claim covers the entire design as a whole.  Unlike an effort to establish a prima facie case of obviousness under 35 USC § 103(a), the elements of the design are not considered individually under 35 USC § 121.  Designs are de minimis or obvious to a designer of ordinary skill in the art.
In this application, the alternate embodiments do not share basically the same appearances for the following reasons:
Although, Embodiments 1 and 2 appear to be applied to the same dashboard article, the portions for which protection is sought is significantly different. The appearance of a design that is embodied in just the dashboard display is quite different than a design that is embodied in the display with a hood structure. Consequently, Embodiments 1 and 2 are not patentably indistinct since the hood canopy has a dramatic affect between their appearances.

    PNG
    media_image1.png
    485
    1127
    media_image1.png
    Greyscale

Embodiments 3 and 4 are both applied to entirely separate articles of manufacture. Where Embodiment 3 is applied to a steering wheel, Embodiment 4 is applied to what appears to be an armrest console. The inherent differences in configuration between a steering wheel and an armrest is quite significant. Furthermore, these structures are also entirely different from a dashboard or dashboard with hood. Consequently, Embodiments 3 and 4 are patentably distinct from one another and from Embodiments 1 and 2.

    PNG
    media_image2.png
    477
    946
    media_image2.png
    Greyscale

For the aforementioned reason, the above disclosed embodiments divide into the following patentably distinct groups of designs:
Group I:	Embodiments 1 and 2
Group II:	Embodiment 3
Restriction is required under 35 U.S.C. § 121 to one of the patentably distinct groups of designs. 
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held non-responsive.  Applicant is also requested to direct cancellation of all reproductions and the corresponding descriptions that are directed to nonelected group.  Furthermore, in accordance to the Hague Agreement, the original numbering of the reproductions as they appear in the WIPO publication must be preserved.  This format applies regardless of which group of embodiments is elected.
Should applicant traverse this requirement on the grounds that the groups comprise a single inventive concept or are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be 3  No argument asserting patentability between the groups will be considered once the groups have been determined to comprise a single inventive concept.
Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).
Replacement Reproductions
Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121 when preparing new reproductions.   Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR § 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a), consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR § 1.1026 and MPEP § 2909.02).
Conclusion
35 USC § 121 is in effect.  Election is required to avoid abandonment. 
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960). The period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached Monday-Friday between 9AM-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/Primary Examiner, Art Unit 2914                                                                                                 


    
        
            
        
            
        
            
        
            
    

    
        1 In re Rubinfield, 123 USPQ 210 (CCPA 1959)
        2 In re Platner, 155 USPQ 222 (Comm’r Pat. 1967)
        3 Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).